DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 41-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (8,795,305).  Martin et al. disclose, at least in figure 8 and col. 15, line 59 to col. 17, line 4; a material capture system (400), comprising: a delivery instrument (480) comprising a lumen, a funnel (300) and a shaft (106), a first portion (426) comprising a braided mesh, the first portion comprising an opening and a closed end, a second portion (460) different from the first portion and coupled to the circumference of the opening (when engaged with 426), wherein the first portion and the second portion are compressed in the delivery instrument in a first configuration, wherein the first portion and the second portion are transformable to a second configuration in which at least the opening and the second portion are expanded and the closed end forms a collection bag for the collection of material, the second portion closer to the delivery instrument than the closed end of the first portion when the first portion and the second portion are transformed to the second configuration, wherein the first portion and the second portion are configured to be retracted toward the delivery instrument to collect material; .
Martin et al. also disclose a material capture system (400), comprising a delivery instrument (480) and receiving instrument (300): a delivery instrument comprising a lumen, a body (426) comprising a braided mesh, the body comprising an opening and an end, wherein the body is compressed in the delivery instrument in a first configuration, wherein the body is transformable to a second configuration in which the opening is expanded and the end forms a collection bag for the collection of material, the opening closer to the delivery instrument than the end when the body is transformed to the second configuration, a receiving instrument (300) comprising a lumen, wherein the body is configured to be retracted toward the receiving instrument, wherein the body is configured to be retracted toward the delivery catheter to collect material; wherein the system further comprises a ring- shaped member (distal portion of 460) attached to the circumference of the opening (when engaged); wherein the ring-shaped member is expandable; wherein the ring-shaped member is first to be recaptured into the delivery instrument; wherein the receiving instrument further comprises a funnel (300) and a shaft (402); wherein the funnel and the shaft are woven or braided; wherein the receiving instrument further comprises an expandable funnel (300); wherein the expandable funnel is woven or braided; wherein the expandable funnel is positioned between the body and the delivery instrument when the body and the funnel are expanded; wherein the body is configured to be retracted toward the expandable funnel to capture material; wherein the body is configured to be expanded upstream of unwanted material and the expandable funnel is configured to be expanded 
Martin et al. further disclose a material capture system (400), comprising: a delivery instrument (480) comprising a lumen, a body comprising a braided mesh, the body comprising an open end comprising an opening and a closed end, a funnel (300) and a shaft (106), wherein the body is compressed in the delivery instrument in a first configuration, wherein the body is transformable to a second configuration in which the opened end comprising the opening is expanded and the closed end forms a collection bag for the collection of material, the opened end closer to the delivery instrument than the closed end when the body is transformed to the second configuration, wherein the body is configured to be retracted toward the delivery instrument to collect material; wherein the funnel is configured to be positioned between the body and the delivery instrument; and wherein the funnel is expandable.

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771